I am of the opinion that it is again necessary to state my position on the validity of clauses excluding coverage to the additional insured.
The difficulty in this case it seems to me is that the opinion ignores the basic premise of the majority in Frye v. Theige, post, p. 596, 34 N.W.2d 793, that an exclusion clause which results in less protection to the additional insured than to the named insured is void under sec. 204.30(3), Stats., no matter where it is placed in the policy.  It overlooks a provision beneficial to the general public, i.e., indemnity insurance in favor of an injured person.  In fact the court in this case accepts the idea that the coverage to the additional insured may be restricted unequally.  In the opinion is this statement: "Conceivably, an automobile owner could . . . buy a policy which covered only relatives by blood or marriage."
In reality what the court is doing in this opinion is accepting as the legislative intent the proposition that an exclusion appearing in the omnibus coverage clause is void while one appearing anywhere else in the policy is valid.
I submit again that is not the intent of the statute.  The statutory language is clear.  It prohibits any exclusion which in fact operates to make the coverage of the additional insured any less than that of the named insured.  The placement of the exclusion is of no importance.  The hope may be expressed with propriety that the legislature will redeclare its purpose to require that:  "Such indemnity shall also extend to any person, . . . legally responsible for the operation of such automobile." See dissent in Frye v. Theige, supra, p. 602. *Page 446